Grant, J.
(after stating the facts). Under the contract, it was the duty of the plaintiff to notify the defendants when he desired the boat delivered at Detroit between the 1st and 15th of April. He did not notify them. On the contrary, he chose to leave the boat in the possession of the defendants, in the expectation that he would sell it, and have it delivered at the place where his vendee might desire. The defendants retained the possession of the boat •at Monroe, at the express request of the plaintiff, for sale. There was no agreement between the parties to extend the time of delivery at Detroit by the defendants to the plaintiff beyond the 15th of April. The effect of the arrangement was to waive delivery at Detroit and accept delivery .at Monroe. Defendants were willing to accommodate plaintiff by retaining the possession of the boat for him, taking care of it, and assisting him in selling it, and did all in their power to secure a sale.
The telegram of the 26th, requesting defendants to have boat at foot of Woodward avenue, Detroit, on Monday, as •parties wanted to look at her at that time, was not a notice under the terms of the contract, but must be construed with reference to the correspondence and arrangement under which the defendants, as an accommodation, promised to keep the boat at Monroe, and assist the plaintiff in selling her. We think it manifest that the plaintiff *676did not intend to pay for the boat at that time; neither did he send that telegram with any intention that it was the notification required by the terms of the contract, but only for the purpose of showing the boat to expected buyers. He was asked:
“ Q. Did you ever offer, after the 15th of April, to pay for the boat ?
“A. I made a demand for the boat to be brought up to Detroit after my conversation and correspondence.”
The answer was evasive, but clearly shows that-he sent the telegram with reference to the arrangement for keeping the boat at Monroe for sale according to the correspondence and conversations. The defendants so understood it. Plaintiff is now seeking to take advantage of the accommodation accorded to him by the defendants. Defendants are not acting unconscionably.' Their damages in various ways have been considerable. Plaintiff knew all the time that defendants were insisting upon the letter of the contract, and all their legal rights under it. If there has been any unfair treatment, it is by the plaintiff, and not by the defendants. The defendants were not guilty of any breach of contract, and were entitled to all the rights which the contract gave them.
Judgment reversed, and new trial ordered.
The other Justices concurred.